Argued April 26, 1945.
Rule 97 1/2 of the Court of Common Pleas of Allegheny County provides: "Rules to show cause for counsel fees *Page 252 
and alimony shall be issued as of course by the Prothonotary, and all hearings and arguments thereon shall be before the Judge in the Assignment Room on reasonable notice." (Underscoring supplied) In this case the Judge in the Assignment Room made an order directing the respondent to pay to the libellant the sum of $150 per month as alimony pendente lite and the additional sum of $50 for counsel fees upon twenty-four hours' notice and without hearing or argument. Counsel for respondent filed a motion to revoke the order. The motion was refused. From the order refusing the motion to revoke the respondent filed this appeal.
Having been notified that the order had been appealed from, the learned judge of the lower court filed a memorandum opinion, the concluding paragraph of which is as follows: "The Court concedes that an order made in the absence of a party to the proceeding is ordinarily not proper but the Court is of the opinion that when he offered to give a hearing at any time to the respondent on account of the misunderstanding which existed between counsel he was doing his full duty."
With this statement we cannot agree. In our opinion twenty-four hours' notice was not "reasonable" notice as required by Rule 97 1/2, supra.
The order is reversed with a procedendo.